Wallin, J.
I concur in the Affirmance of the judgment. The facts established by the pleadings, in connection with those established by undisputed evidence, which was received without specfic objection thereto, are, in my opinion, sufficient to show a liability to the amount recovered. The complaint states a cause of action. This being true, I deem it unnecessary, under the facts shown by the record, to determine whether claim and delivery, or an action for damages as for a conversion of the grain, was the proper remedy, or whether either action would be the proper remedy, in view of the anomalous provisions of the statute.